Citation Nr: 1723066	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the Navy from October 1990 to December 1993.  His medals and awards include a National Defense Service Medal and a Flag Letter of Commendation.  The Board sincerely thanks him for his service to our country. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office in Jackson, Mississippi.  The Veteran filed his initial claim for his right knee and left shoulder disorders in March 2007.  These claims were denied by a June 2007 rating decision.  The Veteran did not file a timely notice of disagreement, and that decision became final.  In August 2008, the Veteran applied to reopen these claims, and the RO denied the claims on the basis that no new and material evidence was provided.  In a June 2014 decision, the Board found that new and material evidence had been provided and reopened the Veteran's claims for entitlement to service connection for a right knee disorder and a left shoulder disorder.  That decision additionally remanded these claims to the RO for further evidentiary development.  

The Veteran appeared at a hearing conducted by a Decision Review Officer (DRO) at the RO in May 2013.  He also testified at a Travel Board hearing held before the undersigned in March 2014.  Copies of the transcripts of the DRO hearing and the Travel Board hearing have been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  A right knee disorder did not manifest in service, and is not otherwise related to service. 

2.  A left shoulder disorder did not manifest in service, and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left shoulder disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated November 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's claims file contains his available service treatment records (STRs) and military service records, private medical records, VA records, and statements from the Veteran.  The RO arranged for VA examinations for his right knee and left shoulder in August 2014.  The Board finds that these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, VA's duty to assist in regards to the above has been met. 

In his original claim for benefits, the Veteran reported that he received treatment for the knee at Portsmouth Naval Hospital between March and August 1992.  A search for inpatient medical records was conducted, but nothing was found (likely because the Veteran testified that he received outpatient treatment from this facility and those records would be stored with his STRs, and not with the medical facility).  The Veteran, although he later testified that this treatment may have occurred either in spring 1991 or 1992, has not indicated that there are any outstanding records.  His available STRs have been obtained.  Further, he testified before the undersigned that no medical record existed of the treatment of his in-service knee and shoulder injuries.  He has not otherwise provided any contemporaneous medical records to VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist is not a license for a "fishing expedition").  As such, the Board finds that VA's duty to obtain these records has been met. 

In May 2013, the Veteran completed an authorization and constent to release medical information seeking medical files from private medical care facilities in Nevada regarding his left shoulder and right knee claims.  VA requested these records in June 2013, and that month it was reported that these facilties did not have a record of the patient.  As such, VA's duty to assist in regards to these records has been met.  

In the July 2014 remand, the Board provided the Veteran the opportunity to provide private nexus opinions.  The end of that directive notes that "[i]f the sought after records are unavailable, the claims file must be properly documented as to the unavailability of these records."  Notably, the Veteran did not provide the RO with private nexus opinions, and his representative signed a waiver in January 2015 expressing that the Veteran did not have any additional evidence to provide.  Id.  As such, the Board under the given circumstances finds that the RO was in substantial compliance with the Board's remand directive. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

II. Factual background

In his March 2007 claim, the Veteran claimed that his left shoulder was tender, and that he had a pinched nerve.  He claimed that this disability began in April 1992, and this condition was treated at VA since October 1998.  He additionally claimed that he severely sprained his knee in March 1992.  He claimed that his sprained knee was treated at the Portsmouth Naval Hospital from March to August 1992.  In his April 2012 VA Form 9, the Veteran stated that the RO's determinations did not take into account that no records of his treatment existed.  He stated that there were no records because it was the "height" of the Gulf Crisis, and the Portsmouth Naval Hospital was processing many members of the military, and thus failed to document injuries and treatments.  
 
In his October 1990 enlistment report of medical examination, the Veteran was noted as having clinically normal upper and lower extremities.  In his enlistment report of medical history, the Veteran marked "no" for painful shoulder, trick/painful knee, and swollen or painful joints.  He reported that he was in excellent health.  In a May 1991 report of medical examination, the Veteran was noted as having clinically normal upper and lower extremities.  In a report of medical history from this month, the Veteran marked "no" for painful shoulder, trick/painful knee, and swollen or painful joints.  He reported that he was in very good health.  

In a July 1992 report of medical history, the Veteran marked "no" for painful shoulder, trick/painful knee, and swollen or painful joints.  He reported that he was in excellent health.  In dental records from August 1992 and 1993, the Veteran reported that he did not have a history of hospitalizations, and in 1992 marked "no" under the painful joints field.  In his December 1993 separation report of medical examination, the Veteran was noted as having clinically normal upper and lower extremities.  In his separation report of medical history from this month, the Veteran marked "yes" for cramps in his legs, and "no" for painful shoulder, trick/painful knee, and swollen or painful joints.  In the medical officer's field, the clinical examiner noted that the Veteran was in good health. 

In an October 1998 VA orthopedic note, upon review of imaging studies of the left shoulder, the medical care provider noted that the Veteran's shoulder was normal.  In a December 1998 VA orthopedic note, the Veteran complained of left shoulder pain that has lasted for approximately 14 months, and that he experienced some pain over the biceps tendon.  He did not recall any injury to his shoulder.  Upon physical examination, the Veteran had a full range of motion, and good internal rotation.  
In a December 2006 VA primary care nursing note, the Veteran reported a history of left shoulder injury when on maneuvers.  He was noted as having a history of tendonitis and with periodic flare ups.  Regarding his right knee, he complained of stiffness, soreness, weakness, and swelling.  He had pain from his knee to the ankle.  When on the treadmill, his knee was "wobbly."

In a March 2007 VA emergency medicine note, the Veteran complained of tingling, numbness and pain to the left side of his face that went into his left shoulder, and to thw left arm and palm.  He claimed that these symptoms were similar to his tendonitis symptoms.  The medical care providers noted that the Veteran was diagnosed with left shoulder tendonitis several years prior, but that he had no problems with ths condition until this point.  He was assessed with radiculopathy versus a pinched nerve. 

In a March 2007 statement in support of claim, the Veteran claimed that he incurred knee and shoulder injuries during training in Virginia Beach during the spring of 1982.  [The Board believes the Veteran intended to write 1992 as the Veteran was not on active duty in 1982.]  He reported that he had a "sprained knee", specifically relating to his ACL, and "pinched nerves" in his shoulder.  He stated that he was fitted with a knee brace to stabilize his knee, and experienced continuous swelling, and that he took medication to treat his pinched nerve in his left arm and hand.  He experienced numbness due to the pinched nerve.  He claimed he went to a VA emergency room due to a flare up that caused "extreme" numbness.  

An April 2007 VA history and physical exam noted that the Veteran had a right knee meniscal tear that was confirmed by MRI.  In a VA orthopedic clinic note from this month, the Veteran complained of knee instability.  He reported that he injured his knee in Iraq during the spring of 1991.  Upon examination, the medical care provider did not find that the knee was unstable.  

A June 2007 VA orthopedic surgery note reported that the Veteran had a meniscal cyst surgically removed from his right knee.  The Veteran complained of some swelling, fullness, and popping of his knee.  He had no locking, and walked without a limp.  Upon physical examination, his surgical sites were well healed, and he had a full range of motion.  

In a July 2007 VA primary care note, the Veteran complained of knee pain (it was noted that he had a recent knee surgery) and chronic left shoulder pain for the last two months.  He claimed that he injured his shoulder in service, and that it hurts serval times per week.  He denied any recent injuries.  The medical care provider, upon physical examination, noted that the Veteran's left shoulder had spasms in the scapula region and had a limitation of movement.  The Veteran's left hand grip was decreased, and that he was tender in glenohumeral area over the acromioclavicular joint.  He was assessed with left shoulder tendonitis.  

In an August 2007 VA physical therapy note, the Veteran complained of pain in his shoulder since December 2006.  The pain was more notable at night.  He associated his pain with numbness that originated from the elbow and hand.  He claimed that he fell and injured his shoulder in 1992, which resulted in a pinched nerve.  He was assessed with shoulder arthralgia.  In a September 2007 VA orthopedic surgery outpatient note, the Veteran complained of increased right knee symptoms since his May 2007 arthroscopic surgery.  He had a burning pain in the popliteal fossa region, had occasional right buttock pain, and felt tightness/fullness in his right calf. 

In a January 2008 neurology note, the Veteran reported that he began to experience knee pain in March 2006.  He claimed that his knee pain had worsened since surgery, and rated this pain as a seven to eight.  In a November 2008 VA orthopedic surgery note, the Veteran complained of right knee pain on the longer lateral side with numbness, swelling, and stiffness.  Upon physical examination, the medical care provider found that the Veteran was mildly tender to palpation along the lateral border of the knee, had a full range of motion, and that his neurovascularity was intact to his right leg.  The medical care provider noted that he could not find any area of inflammation by palpation. 

In a January 2009 VA neurology note, the Veteran complained of knee pain that has persisted for two to three years.  He first noticed this pain while jogging.  He had orthoscopic corrective surgery on the knee and denied improvement following same.  Upon physical examination, the medical care provider noted that the Veteran's range of motion was restricted during flexion but was otherwise normal.  The right knee appeared slightly swollen compared to the left.  He assessed that the Veteran's symptoms were not suggestive of neuropathic pain or radiculopathy.  In a February 2009 VA orthopedic note, diagnostic studies showed that the Veteran's knee did not have a meniscal tear.  He had an intact ACL, PCL, lateral, collateral, and medial collateral ligaments.  

In a November 2009 VA orthopedic note, the Veteran complained of continued knee pain, which worsened at night and tended to be of an infrapatellar nature.  His pain improved with exercise.  Upon physical examination, the medical care provider noted that there was no medial or lateral joint-line tenderness, there was slight patellar apprehension, and no effusion.  The Veteran was stable to varus and valgus stress, in addition to anterior and posterior drawers.  His was assessed with right knee arthralgia.  

In a private medical record from May 2010, the Veteran complained of persistent pain in his right knee.  Upon physical examination, the medical care provider noted that the Veteran was a "little" tender along the medial joint line.  Upon review of imaging studies, the medical care provider noted that the views of the knee were "pristine."

In a July 2010 VA neurology note, the Veteran complained of having multiple "strange" sensations in his left shoulder that spread to his left upper and lower extremities.  He also felt weak, and experienced light headedness.  A holocranial headache would follow the onset of these symptoms.  The medical provider, upon physical examination, noted that the Veteran had a normal neurological examination, and assessed migraine variant and hypertensive urgency.  He further assessed that it was less likely a transient ischemic attack.  An addendum following this visit noted that the Veteran experienced burning pain in the post aspect of his shoulder.  In a following VA primary care note, the Veteran told the medical care provider that he began to experience symptoms of left shoulder pain in high school.  The pain onset after a football related injury (a pinched nerve).  In an August 2010 VA radiology report, the Veteran was assessed with a full-thickness partial tear of the supraspinatus tendon with impingement on the supraspinatus tendon from the acromioclavicular joint.  He was also noted as having infraspinatus tendinosis and anterior/inferior labral cyst. 

In a September 2010 VA orthopedic surgery note, the Veteran complained of increasing problematic shoulder pain and tenderness of his knee.  The medical care provider noted that the Veteran's knee was tender around the medial and lateral patellar facet.  He had mild crepitus, and x-rays showed a slight lateral riding patella.  He had a full range of motion, no effusion, and no instability.  He was diagnosed with a chondromalacia patella.  Regarding his right upper extremity, the Veteran related a right shoulder problem to an in service fall that resulted in the injury of his right arm.  He reported that he was told that he had pinched his nerve.  Upon having an MRI, the medical care provider diagnosed the Veteran with a full thickness tear of the right rotator cuff.  

In a private medical record from December 2010, the Veteran reported that his initial left shoulder injury occurred after a fall in military.  He stated that he has had persistent pain since then that has progressively worsened.  The medical care provider's impression was a possible left shoulder rotator cuff tendon tear and a symptomatic acromioclavicular joint.  In May 2011, the Veteran had corrective surgery for his left shoulder rotator cuff tear at a private medical facility. 

In a July 2011 VA emergency department note, the Veteran complained of a burning pain in his left shoulder that radiated to the left side of his neck.  He stated that the pain caused his heart to race.  He additionally complained of worsening left chest wall pain, claiming that he has had symptoms of aching soreness for six months.  He stated that the pain began around the time of his left rotator cuff repair.  The medical care provider's impression was chronic musculoskeletal chest pain.  

In a May 2013 Decision Review Officer (DRO) hearing, the Veteran testified that during a PT run, a sailor that was running ahead of him fell.  The Veteran then tripped over the fallen sailor, fell, and injuring his left shoulder and right leg.  He initially reported to sick call, but went to the Portsmouth Naval Hospital.  The Veteran noted that this event occurred during the Gulf War, and that there were many military members being processed at Portsmouth.  His knee was treated with ice, and, after a shoulder examination, a member of the medical staff told the Veteran that he a pinched nerve in his left shoulder.  Afterwards, the Veteran self-treated his injuries with over the counter medication.  He stated he would go through a bottle of Excedrin every two weeks. 

In March 2014, the Veteran testified before the undersigned.  He testified that in the spring of 1991 during a three mile run he was encouraging a sailor who had fallen behind.  The sailor slipped and fell, and the Veteran tripped over the sailor.  As the Veteran fell, the sailor stepped/landed on the Veteran's foot, and the Veteran twisted his knee.  While trying to find his balance, the Veteran pinched a nerve in his shoulder.  He did not seek treatment for two to three days until the pain intensified, and then went to the Portsmouth Naval Hospital.  At the Naval hospital he was examined by medical staff (including range of motion testing), was prescribed ibuprofen, and told to ice his injuries at home for three to five days.  The Veteran testified that while he was receiving treatment, the Portsmouth Naval Hospital prioritized processing sailors for the Gulf War.  As such, no records of his treatment existed.  Despite experiencing periodic recurrences of pain, the Veteran did not report to sick call.  He further testified that he did not see another physician regarding this pain until the spring of 1994.  At this time, he alluded that he was diagnosed with a tear in his shoulder and meniscal tear in his knee.  He reported that he did not have these conditions treated at this time because he did not have insurance and his employment prevented him from getting treatment.  He reported that he began VA treatment around 2000 and noted that several medical notes referenced that his conditions were related to military service.  Since leaving service he has gone an average of one or two times a year to check on his right knee and left shoulder. 

In August 2014, the Veteran underwent VA examinations for his right knee and left shoulder by the same VA examiner.  Upon review of the Veteran's records, the VA examiner noted that the Veteran's STRs did not show that the Veteran complained of shoulder or knee pain from a fall-related injury in service; that he always reported that he was in excellent health in his physical examination questionnaires; and that he reported that he fell during PT in Norfolk, VA in 1991 when he tripped over a sailor, twisted his right knee, and landed on his shoulder.  The examination report noted that the Veteran reported that he went to sick call and was treated with Motrin and ice application and that he claimed to have problems related to these injuries, but there was no follow up after the initial injuries.  The examiner noted that he is currently being seen by a private medical care provider, and claimed that he has been prescribed physical therapy, undergoes cortisone shots, and that wears a knee brace to assist with stability.  

Regarding the left shoulder, upon physical examination, the VA examiner noted a limited range of motion and diagnosed "L [left] RCT [rotator cuff tear] with A/C dehenration [degeneration] status post arthroscopy."  The Veteran had a functional loss and/or impairment of his shoulder that included:  less movement than normal, weakened movement, and pain on movement.  He experienced localize tenderness/pain upon palpation, but did not have guarding.  The VA examiner noted that the Veteran did not have any significant diagnostic test findings or results.  The Veteran noted as having lost his STRs during "certain" moves that he made.  

Regarding the right knee, upon physical examination, the VA noted a limited range of motion and diagnosed right meniscus degeneration status post arthroscopy.  The Veteran had a functional loss and/or impairment of his knee that included: less movement than normal, pain on movement, and swelling.  He experienced tenderness/pain upon palpation of the joint line/soft tissues of his knee. He regularly used braces to assist in ambulation.  The VA examiner noted that the Veteran did not have any significant diagnostic test findings or results.  

Regarding both disabilities, the VA examiner opined that it was less likely than not that either disability was related to service.  While the VA examiner did not doubt the history provided by the Veteran, he noted that there was no written history of this event.  Further, he noted the Veteran's treatment for his right knee disability began in 2007, and his left shoulder in 2011, which was well outside of the period of the Veteran's service.  

III. Analysis

Upon consideration of the foregoing, the Board finds that service connection for left shoulder and right knee disorders are not warranted.  The Veteran's STRs consistently reported that the Veteran had clinically normal upper and lower extremities, with the Veteran reporting great to excellent health.  The Veteran claimed that his fall occurred either in the spring of 1991 or 1992; however, his STRs relating to, or within close proximity of these time frames, show that the Veteran was clinically normal and/or self-reported that he did not have a painful shoulder, trick/painful knee, and swollen or painful joints.  

The Board notes that the only records of the Veteran's claimed in-service injury are his own accounts.  In addressing lay evidence and determining its probative value, attention is directed to both competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board finds that the Veteran is competent to explain his subjective symptoms of pain and difficulty moving or ambulating.  The Board additionally finds that the Veteran is competent to testify as to his medical treatment, his military service, and other personal history.  

As for the Veteran's own statements attributing his current knee and shoulder problems to service, although he is competent to describe symptoms, knee and shoulder disabilities are not (under case law) conditions where lay observation has been found to be competent to establish etiology.  Therefore, the determinations as to whether they are related to an injury or disease in service are medical in nature and require competent medical evidence.

Knee and shoulder disabilities are not simple medical conditions because the disabilities are not identifiable by mere personal observation; they cannot be perceived by visual observation or by any other of the senses, but require diagnostic studies and medical expertise.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an etiology opinion regarding knee disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran's lay opinion on causation is not competent evidence, his opinion is without probative value.  Rather, the preponderance of the competent evidence of record (that is, the diagnoses and opinions of the VA examiner) opposes rather than supports the claims.

Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 6 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Veteran has made a number of conflicting and inconsistent statements about the events he related to his current left shoulder and right knee disorders.  In March 2007 he claimed that he was injured on maneuvers, as well as that he was injured training in Virginia Beach in the spring of 1982 [as noted above, the Veteran may have intended to write 1992].  In April 2007, he told a VA medical care provider that he injured his knee in Iraq in the spring of 1991.  In August 2007, he told a VA medical care provider that he fell and injured his shoulder in 1992.  In July 2010, he told a VA medical care provider that onset of his shoulder symptoms was a high school football accident.  In September 2010, the Veteran told a VA medical provider that he had a right shoulder disability related to an in-service fall that injured his right arm.  [The Board notes that the record is silent for any right arm disability or injury before or after this point.  However, even giving the Veteran the benefit of the doubt in the case where there was an error and the intent was to record "left" instead of "right" shoulder, the underlying statement still remains inconsistent of the ones that preceded it.]

His claim that he fell over a sailor during PT was first expressly noted in his May 2013 DRO hearing.  However, in that testimony the Veteran stated that he immediately reported to sick call and then reported to the Portsmouth Naval Hospital, while in his testimony before the undersigned he stated that he waited a number of days before reporting to Portsmouth Naval Hospital.  He testified that he was diagnosed with tears in his shoulder and knee at some point in and around 1994, and that he did not begin VA treatment until around 2000.  The record shows he began VA treatment in October 1998.  A right knee meniscal tear was diagnosed in April 2007, and a full-thickness partial tear of the supraspinatus tendon was diagnosed in August 2010.  

These inconsistent statements cast a shadow on the Veteran's credibility.  The Board is not making a finding that this lack of credibility is due to any negative motive on the Veteran's part; it may simply constitute misrecollections due to the passage of long periods of time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).  As such, the Board finds the Veteran's statements relating to the origins of his knee and shoulder disorders, including any statements regarding continuity of symptomatology, are not credible. 

In light of the foregoing, the Board finds that the August 2015 VA examiner's opinions regarding the Veteran's left shoulder and right knee disorders are highly probative and dispositive in this case.  These opinions were made upon a thorough review of the record and physical examinations of the Veteran.  The VA examiner supported his opinions with evidence in the record.  As such, the Board finds that the Veteran's claims for entitlement for service connection for right knee and left shoulder disorders are not warranted.  

To the extent any of the medical evidence is suggestive of arthritis in either joint at issue here, the preponderance of the evidence is against a finding that arthritis was manifested to a compensable degree in either the knee or the shoulder within a year of service.  Further, the preponderance of the evidence is against a finding of continuity of symptomatology as the service treatment records reflect that the Veteran consistently denied such symptomatology with respect to his joints, and the knee in particular, and the competent, credible evidence does not otherwise suggest that he has had arthritis in either the knee or the shoulder, or both, since service. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for right knee and left shoulder disorders; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §3.102.  The appeals must be denied.


ORDER

Service connection for a right knee disorder is denied. 

Service connection for a left shoulder disorder is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


